ORDER

PER CURIAM.
Appeal from (1) convictions following a jury trial on two counts of assault in the first degree (§ 565.050, RSMo 1986) and one count of armed criminal action (§ 571.-015.1, RSMo 1985), for which the appellant was sentenced to consecutive terms of imprisonment of 15, 15 and 25 years, respectively; and (2) the denial, after an eviden-tiary hearing, of his motion under Rule 29.15, V.A.M.R., by which the appellant sought to vacate these convictions and sentence. These appeals are consolidated pursuant to Rule 29.15(Z).
Judgments affirmed. Rules 30.25(b) and 84.16(b).